PER CURIAM.
The petition for rehearing cites the following cases where the trustee in bankruptcy, in exercising his functions under Sec. 24b or Sec. 25a of the Bankruptcy Act, 11 U.S.C.A. §§ 47(b), or 48(a), has an interest in the decree or order below warranting his taking an appeal or appearing as appellee to defend that interest: Morgan et al. v. First National Bank, etc., 4 Cir., 145 F. 466; In re First National Bank of Louisville, 6 Cir., 155 F. 100; Gaudette v. Graham, 9 Cir., 164 F. 311; Holden v. Stratton, 191 U.S. 115, 24 S.Ct. 45, 48 L.Ed. 116, and Hewit v. Berlin Machine Works, 194 U.S. 296, 24 S.Ct. 690, 48 L.Ed. 986.
All are cases having to do with claims of creditors against the bankrupt estate of which he is trustee, or claims for exemption or of title to property, both of the latter affecting the size of the estate. They afford no analogy for the determination of a trustee’s interest in the dismissal of a section 77B, Bankr.Act, 11 U.S.C.A. § 207, proceeding. The dismissal here determines that there is no merit to the contention that there should be a reorganization of this solvent company, with a mere corollary that there is no longer an estate for which the court requires a trustee. The trustee is not concerned with the merits of the petition under section 77B or its dismissal.
The petition for rehearing is denied.